DETAILED ACTION
RE: Binder et al.
1.	Applicant’s election without traverse of Group II (claim 20 and new claims 21-57) and species of (a) amino acids 4-537 of SEQ ID NO:8, (b) amino acids 4-564 of SEQ ID NO:6 and (c) amino acids 2-892 of SEQ ID NO:10  in the reply filed on 1/13/2021 is acknowledged.
2.	Applicant’s supplemental response filed on 3/12/2021 is acknowledged and entered.
3.	The substitute sequence listing filed on 3/12/2021 is acknowledged and entered
4.	The requirement for species election set forth in the office action mailed on 11/13/2020 is hereby withdrawn.
5.	Claims 20-57 are pending. Claims 1-19 are canceled. 
6.	Claims 20-57 are allowed.

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 3/25/2019 has been considered by the examiner.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
applicant’s representative Austin Zhang on 3/15/2021.
The application has been amended as follows: 

Amendments to the Claims
In claim 20, line 2, the text “


EXAMINER’S REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance:
Following a diligent search it was determined that the prior art neither teaches
nor suggests a multi-antigen construct comprising the recited sequences. As such, the claimed method of treating cancer using the multi-antigen construct is novel and non-obvious.  
The claims met the enablement requirement of 35 USC 112(a) as the specification provides working example showing that the recited multi-antigen construct was able to induce antigen-specific T and B cell responses to all three encoded cancer antigens (MUC1, MSLN and TERT) in an animal model (Example 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643